DETAILED ACTION
Claims 1-12 are pending examination in this Office action.
Claims 1 and 11 are independent.
This office action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“energy buffer unit” in claims 1-12;
“data unit” to receive activation and/or configuration settings, in claim 5;
“reporting unit” to generate and transmit a report message, in claim 6-7;
“timestamp unit” to provide a timestamp, in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim limitations “data unit”, in claim 5; “reporting unit” in claim 6-7; “timestamp unit”, in claim 8 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites determining whether a value indicative of a first start is negative and performing the step of connecting the energy buffer unit 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, et al. US Patent 7,634,667 B2) in view of Van Lieu, et al. (US Patent 7,315,954 B2).
Regarding claim 1, Weaver teaches an energy management device coupled to a power supply device, which is operable in a device detection mode where the power supply device periodically applies a voltage between a first and second threshold [Column 16, line 63-Column 17, line 37] [Column 4, lines 30-50; Each power module bay 106A and 106B is adapted to operationally receive a power module 108. . . . Another type of power module 108 is a power supply unit (PSU) power module 108B that receives and converts AC power to DC power suitable for powering server 100. Power module bay 106B has installed therein a PSU power module 108B.], and 
in a power supply mode for providing power to load devices wherein the voltage is above the second threshold, and coupled to a load device operable in accordance with a predetermined power-acceptance criterion, in either an accepting operational state or a non-accepting operational state with respect to receiving power from the power supply device [Column 10, line 66 - Column 11, line 7; an installed UPS power module 108A can receive power generated by an installed PSU power module 108B, and can charge battery 202 while installed in a power module bay 106. UPS power module 108A can maintain rechargeable battery 202 at a full charge level under normal operating conditions. In certain embodiments, UPS power module 108A automatically performs such charging operations and at a rate that is dependent on system load], the energy management device comprising:
an energy buffer unit (UPS) [power module 108A],
[Column 16, line 63-Column 17, line 37] [Column 8, lines 5-19; UPS power module 108A immediately generates DC power 208 in response to a change in AC source status signal 218 that indicates the interruption of AC power to the installed PSU power modules 108B. This ensures that UPS power module 108A begins to generate main power 208 prior to the cessation of main power 230 generated by installed PSU power module(s) 108B.] [Column 13, lines 31-43] Beginning at state 402, a PSU power module 108B is installed in one power module bay 106 while a UPS power module 108A is installed in the other. In this state, the installed PSU power module is generating DC power while the installed UPS power module 108B is off. The term "off" refers to the UPS power module 108A being enabled and monitoring main power buses 110, but not generating main or standby power 208, 210. Thus, installed PSU power module 108B is on while installed UPS power module 108A is enabled to generate power should the installed PUS power module(s) fail.].  
Weaver further teaches maintaining connecting the energy buffer unit with the load for a period of time after the power supply device has dropped below the second threshold [Column 15, line 60-Column 16, line 3; At block 514, the UPS battery energy level is compared with another threshold value. In this step, the threshold value is greater than the minimum threshold value noted above with respect to step 508. This threshold value is the energy level slightly above that at which the UPS 108A will be unable to provide power. This threshold is used to provide server 100 with an advance indication of when installed UPS power module 108A is going to cease providing main and/or standby power. This enables server 100 to take remedial actions, such as saving data to disk, while power is still available but may not explicitly teach and to maintain connecting the energy buffer unit  with the load device for a predetermined time after the voltage provided by the power supply device has dropped below the second threshold.], but may not explicitly teach to maintain connecting the energy buffer unit  with the load device for a predetermined time after the voltage provided by the power supply device has dropped below the second threshold.
Van Lieu teaches another system for powering a server when a primary power source is using an energy buffer unit [UPS] and further teaches:
an energy management device coupled to a power supply device, which is operable in a device detection mode where the power supply device periodically applies a voltage between a first and second threshold, and in a power supply mode for providing power to load devices wherein the voltage is above the second threshold, and coupled to a load device operable in accordance with a predetermined power-acceptance criterion, in either an accepting operational state or a non-accepting operational state with respect to receiving power from the power supply device [Column 1, lines 37-57] [Column 3, lines 61-67], the energy management device comprising:
an energy buffer unit [UPS],
a buffer controller, wherein the buffer controller is configured to detect that the load device is in the accepting operational state and the voltage provided by the power supply device has dropped below the second threshold and is between the first and second threshold, and to The UPS is adapted to (a) receive power from a primary power source, (b) sense the power delivered from the primary source, (c) produce a power-down signal in response to an interruption in the power from the primary source, and ( d) provide the power-down signal to the impending power failure port of the computer system.] [Column 4, lines 44-58; When the power monitor 150 detects that power is no longer flowing at an appropriate level in the power line 132, it sends a "power fail" signal through the OR gate 154 to the UPS control logic 152. The power fail signal causes the control logic 154 to send a control signal to the power switch 146 causing the power switch to move to the 176a position, a position at which power is supplied to the special purpose computer system 124 from the backup power source 144. In addition, the power fail signal causes the control logic  to send a power-down signal to the impending power failure port of the special purpose computer system 124. Asserting a power-down signal on the impending power failure port 162 causes the operating system to initiate a soft power-down. The power-down signal also causes the control logic 152 to start the timer 158.], and 
to maintain connecting the energy buffer unit  with the load device for a predetermined time after the voltage provided by the power supply device has dropped below the second threshold [Column 1, lines 37-57; The UPS is connected in series between a primary power source, such as a wall outlet, and the computer system.  The UPS includes circuitry for monitoring the primary power source.  The UPS immediately switches the load to a backup power source when it senses that the primary power source has failed.  Typically, the backup power source is a battery that is capable of supplying power to the load for a limited period of time.  A UPS generally includes a microprocessor or a logic circuit that causes the UPS to send a power-down signal to notify the operating system that the UPS is furnishing power from the backup power source.  In response to the power-down signal, the computer system causes the operating system to execute a soft power-down.  After a predetermined time period (that is longer than the maximum time required for the operating system to complete the soft power-down), the UPS stops furnishing power from the backup power source.  The UPS typically supplies power for about 3 minutes after switching to the backup power source.].

Weaver teaches:
[Column 16, line 63-Column 17, line 37] At block 538, installed UPS power module 108A determines whether a condition has been detected that requires power generation. With regard to
main power buses 110, UPS power module 108A determines whether the power that is delivered by the installed PSU power module 108B is maintained within a predetermined specification. For example, an installed PSU power module 108B may fail, preventing it from generating main and standby power 230, 232. Or perhaps the installed PSU power modules 108B has a partial failure that causes it to generate main and standby power 230, 232 signals that are not in specification. In this embodiment, UPS control logic 206 monitors main power bus voltage to determine whether it falls below some predetermined threshold. Preferably, this threshold is selected to avoid false-positive indications in response to line transients. In addition, UPS control logic 206 determines the rate at which the voltage signal on the main power bus 110 changes. Control
logic 206 utilizes the slope of the power signal to determine whether the power signal is experiencing temporary interference or whether it is indicative of a failing PSU power module 108B.  With regard to PSU power source status signal 218, a failure in the AC power source is followed by a failure of the PSU power module itself. . . . Rather, PSU power source status signals 218 are provided to installed UPS power module 108A for direct monitoring. Installed UPS power module 108A immediately generates main power 208 upon receipt of an indication that the AC power source to installed PSU power module 108B has failed. Thus, in this aspect of the invention, installed UPS power module 108A determines that DC power should be generated preemptively; that is, prior to the power on main power bus 110 ceasing. This approach insures continual power although it can also often result in installed UPS power module 108A necessarily generating power. In such circumstances, when UPS power module 108A determines that it was not necessary to provide power, it ceases doing so and recharges battery 202.

[Emphasis added by Examiner]


Regarding claim 2, Weaver in view of Van Lieu teaches the energy management device according to claim 1, and Weaver further teaches wherein the energy management device is integrated in the load device [Column 1, lines 31-36; the UPS may be internal configured, for example, in the form of a plug-in card for installation within the server chassis].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.
Regarding claim 3, Weaver in view of Van Lieu teaches the energy management device according to claim 1, and Van Lieu further teaches wherein the energy management device is coupled in a daisy chain between the power supply equipment and the load device [Column 1, lines 37-57; The UPS is connected in series between a primary power source, such as a wall outlet, and the computer system.  The UPS includes circuitry for monitoring the primary power source.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.
Regarding claim 4, Weaver in view of Van Lieu teaches the energy management device according to claim 1, and Weaver further teaches a charging control circuit for charging the energy buffer unit [Column 6, lines 22-25; charger controller for each power module bas are implemented in the appropriate power module].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.
Regarding claim 5, Weaver in view of Van Lieu teaches the energy management device according to claim 1, further comprising a data unit to receive activation and/or configuration settings for operation the load device [Column 2, lines 60-61; the power modules determine system (server) power requirements] [Column 5, lines 53-54] [Column 6, lines 64-65; power controller controls the installed power modules based on the power requirements of the server, and preferably, the operational status of the installed power modules].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.
Regarding claim 6, Weaver in view of Van Lieu teaches the energy management device according to claim 1, and Van Lieu teaches further comprising a reporting unit to generate and when the power monitor detects that power is no longer flowing at an appropriate level in the power line, it sends a “power fail” signal through the OR gate the UPS control logic.  The power fail signals causes the control logic to send a control signal to the power switch causing the power switch to move].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.
Regarding claim 7, Weaver in view of Van Lieu teaches the energy management device according to claim 6, and Van Lieu further teaches wherein the reporting unit is configured to buffer the report message for retransmission until the voltage provided by the power supply device is between the first and second threshold [Column 4, lines 44-48].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.
Claim 11 is directed to a method for operating an energy management device coupled to a power supply device having substantially the same limitations as the energy management device of claim 1 and is rejected for the same reasons.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Weaver and Van Lieu for the same reasons as disclosed above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, et al. US Patent 7,634,667 B2) in view of Van Lieu, et al. (US Patent 7,315,954 B2) and further in view of Diwane, et al. (US Patent Publication 9,986,509 B1).
Regarding claim 8, Weaver in view of Van Lieu teaches the energy management device according to claim 6, but may not explicitly teach comprising a timestamp unit to provide a timestamp to the report message.
However, Diwane teaches another system directed to managing unexpected power glitches or power failures and further teaches comprising a timestamp unit to provide a timestamp to the report message [Column 7, 24-27; the gateway sends a notification of a power failure of an endpoint device . . . the gateway may also append a timestamp to the notification].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Diwane with Weaver and Van Lieu.  Weaver and Van Lieu collectively teach supplying a server with backup power via a UPS when primary power to a server drops below a threshold amount and that power is supplied from the UPS for a predetermined amount of time.  Diwane also teaches managing unexpected power outages and further teaches appending a timestamp to a notification tracking the time of a power failure.  One of ordinary skill in the art would have motivation to use the timestamps from Diwane to track the moment a power failure occurred in order to restore the system to the settings at the time the power failed or to aid in determining the cause of the power failure.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weaver, et al. US Patent 7,634,667 B2) in view of Van Lieu, et al. (US Patent 7,315,954 B2) and further in view of Langgood, et al. (US Patent 7,992,014 B2).
Regarding claim 9, Weaver in view of Van Lieu teaches the energy management device according to claim 1, but may not explicitly teach further comprising a memory to store configuration settings of the load device.
However, Langgood teaches another system for managing power failures and supplying power from a backup power source in the event of a power failure and further teaches a memory to store configuration settings of the load device [Column 3, lines 36-46; support services provided by the management module (164) include monitoring health of computing devices and reporting health statistics to a system management server, power management and power control, save and restore configurations, discovery of available computing devices, event log management, memory management, and so on].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Langgood with Weaver and Van Lieu.  Weaver and Van Lieu collectively teach supplying a server with backup power via a UPS when primary power to a server drops below a threshold amount and that power is supplied from the UPS for a predetermined amount of time.  Langgood teaches administering primary and backup power supplies in a data center and teaches using a memory to store configuration information about the servers being supplied with power.  One of ordinary skill in the art would have motivation to use the memory from Langgood to store configuration information of the servers being supplied with power in Weaver and Van Lieu to restore the appropriate configuration of the servers after a shutdown.
support services provided by the management module (164) include monitoring health of computing devices and reporting health statistics to a system management server, power management and power control, save and restore configurations, discovery of available computing devices, event log management, memory management, and so on].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Vasefi, et al. (US Patent Publication 2019/0312241 A1), Vasefi, et al.(US Patent Publication 2019/0034267 A1), Herzel (US Patent Publication 2017/0026188 A1), Popescu-Stanesti, et al (US Patent 7,501,702 B2) are each directed to using backup power for some amount of time after a power failure to prevent loss of data to a server,
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        13 January 2021